YOUNG, J.
This cause arose in Erie Common Pleas for the purpose of determining rate of demurrage to be charged on a shipment of coal cars. It appears that Henry Gerhardstein shipped to Sandusky for lake shipment a train of coal in cars belonging to the Pennsylvania Co. Owing to delay in arrival of boats to complete shipment from that point, these cars, because of the persistent urging of the Pennsylvania Co. for their release, were reconsigned to a commercial concern.
The demurrage for commercial shipment is considerably higher than for lake shipment. The Pennsylvania Co. brought this action to enforce demurrage as per commercial shipment rates, this being denied prosecuted error. Court of Appeals held:
1. The schedule of rates is fixed by the Interstate Commerce Commission, and is binding alike on both shipper and carrier.
2. Under this rule the shipper is not relieved from paying the tariff rate altho he has made the shipment and paid a quoted price therefor.
3. By reconsigning the cars, this became a commercial shipment and rates for this class of shipment apply.
Judgment reversed.